                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SEYED AMIR SINA MIRMOTALEBI                      Case No. 21-cv-01960-TSH
                                           POURSOHI, et al.,
                                   8
                                                        Plaintiffs,                         ORDER DENYING REQUEST FOR
                                   9                                                        CASE MANAGEMENT CONFERENCE
                                                 v.
                                  10                                                        Re: Dkt. No. 14
                                           ANTONY BLINKEN,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs Seyed Amir Sina Mirmotalebi Poursohi and Fatemehsadat Mirmotalebi bring this

                                  14   petition for writ of mandamus to compel Defendant Antony Blinken to adjudicate Mirmotalebi’s

                                  15   immigrant visa application. Pending before the Court is their request to schedule a Rule 26(f)

                                  16   conference to compel Defendant Antony Blinken to produce the administrative record in

                                  17   Mirmotalebi’s case. ECF No. 14. Plaintiffs argue that “the essence of this case is unreasonable

                                  18   delay, and the materials in the Certified Administrative Record (‘CAR’) will show whether the

                                  19   delay is reasonable.” They state they “are understandably desperate to expedite the resolution of

                                  20   their case, and moving to summary judgment phase in an Administrative Procedures Act case

                                  21   without a CAR would put Plaintiffs at an extraordinary disadvantage.”

                                  22          In response, Defendant states that during the parties’ discussions on this issue, Plaintiffs’

                                  23   stated reason for requesting an administrative record is to ascertain whether the agency is

                                  24   continuing to apply to Plaintiffs’ visa application the prior administration’s proclamation,

                                  25   Presidential Proclamation (“PP”) 9645, imposing travel restrictions.1 ECF No. 21. Defendant

                                  26
                                  27   1
                                        Signed by President Trump in September 2017, PP 9645 suspended and limited the entry into the
                                  28   United States of certain categories of nationals of Iran and other countries. See
                                       https://www.govinfo.gov/content/pkg/DCPD-201700685/pdf/DCPD-201700685.pdf.
                                   1   states that PP 9645 has been rescinded2 and played no role in the outcome of Mirmotalebi’s

                                   2   application. Defendant also states the agency conducted a good faith search and found no record

                                   3   of a Form DS-55353 being submitted or uploaded, there is no CAR to produce, and the agency is

                                   4   not in possession of any responsive records that pertain to the subject matter motivating Plaintiffs’

                                   5   request for a CAR.

                                   6          As their request appears to be moot, the Court DENIES Plaintiffs’ request for a Rule 26(f)

                                   7   conference.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: July 8, 2021

                                  11
                                                                                                    THOMAS S. HIXSON
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   2
                                         On January 20, 2021, President Biden signed PP 10141, which ended the travel restrictions under
                                  27   PP 9645. See https://www.govinfo.gov/content/pkg/FR-2021-01-25/pdf/2021-01749.pdf.
                                       3
                                         Form DS-5535 is used to collect supplemental information for visa applicants. See
                                  28   https://tr.usembassy.gov/wp-content/uploads/sites/91/DS-5535-Supplemental-Questions-For-Visa-
                                       Applicants.pdf.
                                                                                       2
